                        Case 7:18-mj-10891-UA Document 8 Filed 01/15/19 Page 1 of 1

DOCKET No.                                                          DEFENDANT


AUSA                                                               rDEF/SCOUNSEU
                                                                        STAINED Q FEDERAL DEFENDERS D CJA D PRESENTMEATONLY
a                                INTERPRETER NEEDED
                                                                              a DEFENDANT WAIVES PRETRIAL REPORT

 a Rule 5 D Rule 9 D Rule 5(c)(3) /^Detention Hrg. DATE OF ARREST                                             a VOL. SURR.
                                                     TIME OF ARREST                                           a ON WRIT
 a Other: TIME OF PRESENTMENT



                                                                                                              0 SEE SEP. ORDER
 a DETENTION ON CONSENT W/0 PREJUDICE                               D DETENTION: RISK OP FLIGHT/DANGER D SEE TRANSCRIPT
a DETENTION HEARING SCHEDULED FOR:
a AGREED CONDITIONS OF RELEASE
a DEF. RELEASED ON OWN RECOGNIZANCE
^$ 10 ^>t\^-v PRB X ^ FRP ^^—/^
 (^SECURED BY$ ^ ^Uiu^ CASWP^OPERTY:
^TRAVEL RESTRICTED TO SDNY/ED?
 a TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS) ^^ ^.^^- \ -^ \^^^AO
 D PRETRIAL SUPERVISION: D REGULAR /OsgTRICT D AS DIRECTED BY PRETRIAL SERVICES
 0 DRUG TESTING/TREATMT AS DIRECTED BY PtS D MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
 a DEF. TO SUBMIT TO URJNALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

P HOME FMCARCERATION C^HOME DETENTION D CURFEW 0 ELECTRONIC MONITORING /EfOPS
^ DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

 a DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEP. TO CONTINUE OR START EDUCATION PROGRAM
 D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

®-DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0 DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
                                                 ; REMAINING CONDITIONS TO BE MET BY:

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

          ^^A- lo ^ v—^sf<^'
     ^)o c^ (^^-^ o-
                                        ^^^- - ^^[^ c^JYt^S \/^ V.^S^ ^- '
                                                                                           ^(^.\i,VJs


     0°
                  Wfr.^         ^^v       ^ Q^t^^SL. \^ S^s-^ ^ r ^cl^—^
                                         <i-^
                                                                        ^/      -   "    ^

      g^jW^? ^ (^^ \i'^-^-                           ^<^pv<^. ^^  ^- ^^ 0^^/v^
                                                               ^/-^/.^ C^—c>^"~y
                                                             ^.Ji Q..- ^
D DEF. ARRAIGNED; PLEADS NOT GUILTY                         D CONFERENCE BEFORE DJ. ON
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3!61(h)(7) UNTIL

For Rule 5(cY3'} Cases:
D IDENTITY HEARING WAIVED                                          D DEFENDANT TO BE REMOVED
Q PRELIMINARY HEARING IN SDNY WAIVED                               D CONTROL DATE FOR REMOVAL:


PRELIMINARY HEARING DATE:                                          D ON D

DATE:
                                                                            ^NI-T^fe-StATES MAGISTRATE JUDGE, S.D.N.Y.
WHITE (original) - COURT FILE      EINK - U.S. ATTORNEY'S OFFICE        YELLOW - US. MARSHAL QREEN- PRETRIAL SERVICES AGENCY
Rev'd 2016 IH - 2
